 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8

 9
     ROBERT MICHAEL KALTHOFF,                ) Case No.: 3:21-CV-00293-RCJ-CLB
10   KATHERINE KALTHOFF, et al.,             )
                                             )
11                                           )
                           Plaintiffs,       )
12                                           ) ORDER SETTING HEARING
     vs.                                     )
13                                           )
                                             )
     DOUGLAS COUNTY, a political subdivision )
14
     of the State of Nevada,                 )
15                                           )
                           Defendant.        )
16                                           )
                                             )
17

18          Before the Court is Plaintiff’s Ex Parte Motion for Temporary Restraining Order and
19
     Preliminary Injunction (ECF No. 3). Accordingly,
20
            IT IS HEREBY ORDERED that oral argument is set via Zoom Video for 10:00 A.M.,
21

22   WEDNESDAY, JULY 14, 2021, before Judge Robert C. Jones.

23          IT IS FURTHER ORDERED that no later than FRIDAY, JULY 9, 2021, Plaintiffs shall
24
     serve Defendant with a copy of this Order, along with copies of the Complaint (ECF No. 1) and
25
     Plaintiff’s Ex Parte Motion for Temporary Restraining Order and Preliminary Injunction (ECF No.
26
     3).
27

28
 1          IT IS FURTHER ORDERED that Plaintiffs shall file proof of service of the Complaint
 2
     (ECF No. 1) and Plaintiff’s Ex-Parte Motion for Temporary Restraining Order and Preliminary
 3
     Injunction with the Court no later than FRIDAY, JULY 9, 2021.
 4

 5
            IT IS FURTHER ORDERED that Defendant shall file a response to Plaintiff’s Ex Parte

 6   Motion for Temporary Restraining Order and Preliminary Injunction (ECF No. 3) before 5:00P.M.
 7   MONDAY, JULY 12, 2021.
 8
            IT IS FURTHER ORDERED that the parties are directed to contact the courtroom deputy
 9
     Lesa Ettinger (Lesa_Ettinger@nvd.uscourts.gov or 775-686-5833) by 3:00P.M., MONDAY,
10

11   JULY 12, 2021, to provide her the e-mail address of each counsel, party and/or representative

12   attending the hearing.
13
            IT IS FURTHER ORDERED that if the parties intend to offer exhibits during oral
14
     argument, they shall file an exhibit list, and contact the courtroom deputy Lesa Ettinger
15
     (Lesa_Ettinger@nvd.uscourts.gov or 775-686-5833) to provide the court with a hard or digital
16

17   copy of the proposed exhibits by 3:00 P.M., MONDAY, JULY 12, 2021.
18          IT IS FURTHER ORDERED that the following Video Conference Instructions be
19
     adhered to as follows:
20
            INSTRUCTIONS FOR VIDEO CONFERENCE HEARING:
21

22          Instructions to the scheduled hearings will be sent via email ONE (1) day prior to the

23   hearing to the participants email provided to the Court.
24
            1. Log on to the call ten (10) minutes prior to the hearing time.
25
            2. Mute your sound prior to entering the hearing.
26
            3. Do not talk over one another.
27

28          4. State your name prior to speaking for the record.
 1          5. Do not have others in the video screen or moving in the background.
 2
            6. No recording of the hearing.
 3
            7. No forwarding of any video conference invitations.
 4

 5
            8. Unauthorized users on the video conference will be removed.

 6          IT IS FURTHER ORDERED that the Public may access and listen to the Hearing as
 7   follows: Public telephonic participants shall call AT&T no later than five (5) minutes prior to the
 8
     hearing at 1 (888) 675-2535. Access Code is 2900398 Security Code 071421.
 9
            IT IS FURTHER ORDERED that persons granted remote access to proceedings are
10

11   reminded of the general prohibition against photographing, recording, and rebroadcasting of court

12   proceedings. Violation of these prohibitions may result in sanctions, including removal of court
13
     issued media credentials, restricted entry to future hearings, denial of entry to future hearings.
14
             IT IS SO ORDERED.
15
            DATED: This 9th day of July, 2021.
16

17

18

19                                                     ROBERT C. JONES
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
